wn
ge
i|
g
&

F
k

t

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

i B03 2020
- Yaseen Traynor, t we FE ee
Plaintiff,
19-cv-08959 (AJN)
—VvV—
ORDER
Cubicle Enterprises LLC,
Defendant.

 

 

ALISON J. NATHAN, District Judge:

On January 31, 2020, Defendant Cubicle Enterprises LLC filed a motion to dismiss.
Pursuant to Rule 3.F. of this Court’s Individual Practices in Civil Cases, on or before February 9,
2020, Plaintiff must notify the Court and its adversary in writing whether (1) it intends to file an
amended pleading and when it will do so or (2) it will rely on the pleading being attacked.
Plaintiff is on notice that declining to amend its pleadings to timely respond to a fully briefed
argument in the Defendants’ January 31 motion to dismiss may well constitute a waiver of the
Plaintiffs right to use the amendment process to cure any defects that have been made apparent
by the Defendant’s briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797
F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend
has long been held proper, such as undue delay, bad faith, dilatory motive, and futility”).

If Plaintiff chooses to amend, Defendant may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to
dismiss.

Nothing in this Order alters the time to amend, answer or move provided by the Federal

Rules of Civil Procedure or Local Rules.

The initial pretrial conference scheduled for February 21, 2020 is adjourned pending

resolution of this motion.

SO ORDERED.

Hf

mers mn pean eae cence et eee emma

ee

 
Fes 3
Dated: Jargery , 2020

New York, New York

ok Al

UY “ALISON J. NATHAN
United States District Judge

 
